Citation Nr: 0719230	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  05-10 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than February 15, 
1996, for the assignment of a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU rating).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The veteran had active service from January 1951 to January 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of December 2002, which granted a TDIU rating, effective 
February 15, 1996.  

In August 2006, the Board granted a motion to advance the 
case on the docket. 38 C.F.R. § 20.900 (c).


FINDINGS OF FACT

1.  The veteran did not appeal rating decisions dated in July 
1994 and earlier, which adjudicated claims for an increased 
rating for bilateral hearing loss.  

2.  The veteran's claim for a TDIU rating was received 
February 15, 1996.  His service-connected disabilities are 
bilateral hearing loss, and hemorrhoids.

3.  It is not factually ascertainable that the veteran became 
unemployable, due to service-connected bilateral hearing loss 
and hemorrhoids, during the year preceding the claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 15, 
1996, for a TDIU rating have not been met.  38 U.S.C.A. 
§§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.340, 3.341, 
3.400, 4.16, 4.19. (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  Prior to the initial 
adjudication of the veteran's claim, he or she is to be 
notified of the information necessary to substantiate the 
claim, and of the claimant's and VA's respective obligations 
for obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, the claimant must be told to provide any relevant 
evidence in his or her possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Finally, the claimant must be provided information regarding 
assigned ratings and effective dates applicable to a grant of 
benefits.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

This appeal ensues from the December 2002 rating decision 
that granted a TDIU rating.  The grant was the final result 
of an appeal that had been initiated from a May 1996 rating 
decision that, inter alia, denied a TDIU rating, well before 
the enactment of the VCAA.  However, the Federal Circuit held 
that 38 U.S.C. § 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate a claim upon receipt of a notice of disagreement 
with the effective date assigned by a RO for a compensation 
award.  Hartman v. Nicholson, No. 06-7303 (Fed. Cir., April 
5, 2007).  In this regard, once a decision has been made 
awarding service connection, a disability rating, and an 
effective date, § 5103(a) notice has served its purpose, as 
the claim has already been substantiated.  Sutton v. 
Nicholson, 20 Vet. App. 419 (2006).  The veteran was provided 
information regarding the effective date to be assigned in 
letters dated in March and April, 2006.  The letters informed 
him of information necessary to substantiate the claim, of 
his and VA's respective obligations for obtaining specified 
different types of evidence, and told him to provide any 
relevant evidence in his possession.  In March 2006, the 
veteran responded that he had no additional information or 
evidence to substantiate his claim.  Although the claim was 
not readjudicated after the notification letters, no 
additional information has been received.  Thus, he has now 
received full VCAA-compliant notice, and has not alleged any 
prejudice resulting from timing of notice errors.  Thus, 
there is no evidence that any notification error affected the 
essential fairness of the adjudication.  See Dunlap v. 
Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 2007).  The 
Board is persuaded that any notice error did not render the 
claimant without a meaningful opportunity to participate 
effectively in the processing of his claim, and the duty to 
notify has been satisfied.  Id.  

The Board also concludes VA's duty to assist has been 
satisfied.  An examination is not necessary in connection 
with the earlier effective date claim, because the 
examination could not show evidence of the veteran's past 
disability.  He has not identified any potentially relevant 
evidence that has not been submitted, and, in fact, stated 
that he has no additional information to provide.  He states 
that SSA benefits are based on retirement, not disability.  
VA records have been obtained.  

Thus, VA has sufficiently satisfied its duties to inform and 
assist the claimant in the development of his claim, and he 
is not prejudiced by the Board considering the merits of the 
claim in this decision.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Earlier Effective Date

In a December 2002 rating decision, the veteran was granted a 
TDIU rating, effective February 15, 1996.  He appeals the 
effective date of the TDIU rating.  He contends that he 
retired and began receiving SSA benefits at the age of 62 
years, because of problems he was having communicating, due 
to his hearing loss.  His representative indicates that he 
said his hearing has been bad since 1961, and, therefore, 
that is the earliest date it was ascertainable that he could 
not work.  

Service connection for hearing loss was granted in October 
1961, and a noncompensable rating was assigned.  Service 
connection for hemorrhoids was also granted, and a 
noncompensable evaluation was assigned which has remained in 
effect; he does not contend that hemorrhoids played any part 
in his employment difficulties.  He appealed the October 1961 
decision, as to the rating assigned for hearing loss, and in 
his substantive appeal, stated that after his discharge from 
service in 1953, he had returned to his previous occupation 
as a State Trooper, but his hearing loss had caused him to 
miss hearing radio calls.  His appeal for a compensable 
rating was denied by the Board in November 1962.  

In May 1969, he filed a claim for a compensable rating for 
hearing loss.  Following an examination in August 1969, his 
claim was denied by the RO in September 1969.  He did not 
appeal that decision.

In May 1973, he stated that his hearing was getting worse.  
On a VA examination in September 1973, he said he had been a 
State Trooper from 1950 to 1957, and a real estate broker 
from 1957 to 1973.  He said he was unable to hear the 
telephone ring at times, and that conversation was difficult 
at times, causing him problems at work and in his personal 
life.  In September 1973, the RO denied a compensable rating, 
and the veteran did not appeal.  

In August 1976, the veteran said that he had been deaf since 
his discharge from service to certain sounds.  He had 
resigned from his job as a State Trooper in October 1957, 
because his job had been reorganized so that he had to be out 
in the car on his own, instead of with a partner, and he 
often could not hear the radio, and so missed calls.  He said 
that for the past six years, he had used an answering 
machine, because he could not always hear the phone ring.  He 
said that he had not been employed full time as a real estate 
broker since September 1972, although he indicated that this 
was because the state had acquired part of the property on 
which his office was located, by eminent domain.  A VA 
examination was conducted, and the veteran's claim was 
denied, in February 1977.  The veteran appealed that 
decision, and in statements submitted in connection with his 
appeal, he noted that his poor hearing had been a handicap in 
his business and personal life.  He noted that he was unable 
to work due to several VA hospitalizations in 1976 and 1977; 
these hospitalizations, however, were not for treatment of 
his service-connected disabilities.  In a November 1977 
decision, the Board denied a compensable rating for hearing 
loss, but granted a 10 percent rating for multiple service-
connected disabilities, pursuant to 38 C.F.R. § 3.324.  In 
December 1977, the RO implemented this grant, with the 10 
percent rating effective in September 1976.  He appealed the 
effective date of that grant, which was denied by the Board 
in November 1978.

Records of an October 1980 VA hospitalization for cervical 
spine problems noted that the veteran was employed as a real 
estate broker, and that he also participated in heavy labor.  

In May 1981, the veteran filed a claim for an increased 
rating for hearing loss.  On the VA examination in June 1982, 
it was noted that he had trouble hearing a telephone ring.  
Based on audiological findings at that time, his rating for 
bilateral hearing loss was increased to 20 percent, effective 
in April 1982.  He did not appeal that decision.  

During a January 1985 VA hospitalization, he reported his 
occupation as a real estate broker, although elsewhere it was 
noted that he "dabbled" in real estate.  At a VA audiology 
evaluation in July 1987, he complained of hearing problems in 
April 1987.  In a substantive appeal dated in June 1987, 
pertaining to other issues, he said he could not work full-
time due to all of his disabilities.  At that time, service 
connection for other issues was on appeal, not the rating for 
hearing loss, and that statement was not construed as a TDIU 
claim.  On a VA evaluation in June 1987, it was noted that 
his hearing was significantly worse than in 1976, the veteran 
reported he had not worked during the past 12 months due to 
back and hearing loss.  In August 1987, the 20 percent rating 
was continued, no TDIU issue was mentioned, and the veteran 
did not appeal.  A Board decision in January 1989 did not 
address the veteran's hearing loss.  

In May 1991, a VA audiologist wrote that it was difficult to 
impossible for the veteran to understand a speaker unless he 
could see the person's face.  In November 1991, he filed a 
claim for an increased rating with the RO.  A VA examination 
was conducted in May 1992, at which time it was noted that 
there had been a progressive worsening in the veteran's 
hearing loss since 1976.  He had difficulty understanding a 
speaker unless he could see the person's face.  Based on 
audiometric findings as applied to the rating schedule, in an 
October 1992 rating decision, his rating was increased to 60 
percent, effective in November 1991.  He did not appeal that 
decision.

VA outpatient treatment records show that in April 1993, he 
was reported to have mild to profound hearing loss with poor 
word recognition ability.

In May 1994, the veteran filed a claim for an increased 
rating for his bilateral hearing loss, which was denied by 
the RO in July 1994.  He did not appeal.  

In February 1996, the veteran filed a claim for TDIU rating.  
He said he was a self-employed real estate broker, but had 
only earned $16,000 in the past 12 months, and had only been 
able to work 2 to 4 days a week.  The claim was denied in May 
1996.  The veteran appealed, and in the course of the 
appellate development, a VA examination was conducted in May 
1999.  According to this examination report, the veteran had 
bilateral hearing loss to the point of social isolation 
despite hearing aids.  He claimed to have had increased 
hearing loss since 1998, to the point where he could not talk 
on the telephone.  He said that despite a special telephone, 
he continued to have problems communicating in that way.  As 
to his occupational history, the examiner noted that the 
veteran had been employed as a State Trooper during the 
1950's, and then became a real estate agent from 1955 to 
1975.  He then worked part-time in real estate until 1988, 
and continued to work sporadically in real estate.  He had 
elected to retire on regular SSA benefits at the age of 62 
[i.e., 1989].  

After that examination, in a March 2000 rating decision, the 
RO granted a 90 percent schedular rating for bilateral 
hearing loss, but continued to deny a TDIU rating.  

In a written statement dated in July 2002, the veteran 
explained that he had elected to receive his SSA benefits 
beginning when he was 62, because he was having so much 
trouble hearing on the phone that he was losing business.  

In a December 2002 rating decision, the RO granted a TDIU 
rating, effective in February 1996, the date his claim for a 
TDIU rating was received.  He appealed the effective date.  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
the application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 
3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. 
Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.

As a threshold matter, a claim must be filed in order for any 
type of benefit to accrue or be paid.  38 U.S.C.A. § 5101(a) 
(West 2002); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  An intent to apply for benefits is an essential 
element of any claim, whether formal or informal.  Criswell 
v. Nicholson, 20 Vet. App. 501 (2006).  A claim or an 
application is "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  
38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet.App. 32 (1998); 
Lalonde v. West, 12 Vet.App. 378 (1999).  The first claim for 
a TDIU rating, identified as such, was received in February 
1996.

However, any communication or action indicating an intent to 
apply for VA benefits may be considered an informal claim.  
38 C.F.R. § 3.155(a).  When the informal claim pertains to an 
increased evaluation for a service-connected disability, the 
request will be accepted as a claim.  38 C.F.R. § 3.155(c).  
Once service connection has been established, receipt of 
specified types of medical evidence, including VA examination 
reports, will be accepted as an informal claim for increased 
benefits.  38 C.F.R. § 3.157.  The date of outpatient or 
hospital examination or date of admission to a VA hospital 
will be accepted as the date of receipt of such a claim.  
38 C.F.R. § 3.157(b).  

Once a veteran:  (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA 
must consider whether the veteran is entitled to a TDIU 
rating.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001); VAOPGCPREC 12-2001 (July 6, 2001).  

As can be seen in the summary of facts noted above, in the 
veteran's prior claims for higher ratings for hearing loss, 
although he reported that his hearing loss had a negative 
impact on his employment, he did not claim to be 
unemployable, due to the disability.  Similarly, the medical 
records do not indicate evidence of unemployability.  
Moreover, if an unadjudicated claim (in this case, for a TDIU 
rating), is raised along with an adjudicated claim (in this 
case, for an increased rating for hearing loss), and the RO's 
decision acts, favorably or unfavorably, on one of the claims 
but fails to specifically address the other claim, the 
unadjudicated claim is deemed denied, and the appeal period 
begins to run.  Deshotel v. Nicholson, 457 F.3d 1258 (Fed. 
Cir. 2006).  Thus, even if any or all of these statements 
made in connection with prior claims for an increased rating 
are construed as TDIU claims, any such raised TDIU claims are 
deemed to have been denied, along with the increased rating 
claim that was explicitly decided.  Once these decisions 
become final, the veteran's only recourse is to file a clear 
and unmistakable error (CUE) claim.  Id.; Andrews v. 
Nicholson, 421 F.3d 1278 (Fed. Cir. 2005).  All of the 
decisions prior to the February 1996 claim are final 
decisions.  See 38 U.S.C.A. §§ 7104, 7105.  The veteran has 
not raised any allegations of CUE in any of the decisions; 
therefore, there is no CUE issue currently before the Board.  
See Crippen v. Brown, 9 Vet. App. 413, 420 (1996).  In 
addition, under Deshotel, if the veteran thought that the RO 
had failed to adjudicate a pending claim, the appropriate 
remedy would have been to file a timely NOD as to the failure 
to adjudicate the claim.  He did not do so. 

Where there has been a prior final denial, the award of VA 
benefits may not be effective earlier than the date the VA 
received the particular application for which the benefits 
were granted.  Washington v. Gober, 10 Vet. App. 391 (1997).  
Thus, the effective date for an increased rating must be 
based on a new claim.  VA must consider all the evidence of 
record to determine when an ascertainable increase occurred 
in the rated disability. See Hazan v. Gober, 10 Vet. App. 511 
(1997); see also Swanson v. West, 12 Vet. App. 442 (1999).  
In this case, there is no evidence of record indicating that 
the veteran became unemployable during the year prior to the 
claim.  In this regard, in the application itself, he said 
that he was working 2 to 4 days per week, and had earned 
$16,000 during the past 12 months.  As this was substantially 
in excess of the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person, he was in fact engaged in substantially gainful 
employment.  38 C.F.R. § 4.16(a); see Faust v. West, 13 Vet. 
App. 342 (2000).  As a consequence, an earlier effective date 
is not warranted.  

The Board realizes that the veteran feels that he has not 
received adequate compensation for his hearing loss over the 
years, and sympathizes with his frustration, compounded by 
his belief that there are other less qualified veterans in 
his community who are receiving benefits which he does not 
feel are deserved.  Nevertheless, the Board does not have the 
discretion to make decisions based on any criteria other than 
those authorized by law, and must apply the law, as it 
stands, in each particular case.  The Board must consider the 
merits of the veteran's claim in light of the law, and as 
compared to the merits of other claims.  In this case, for 
the reasons discussed above, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt does 
not apply, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   






ORDER

An effective date earlier than February 15, 2006, for the 
award of a TDIU rating is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


